Case 2:19-cv-03941-MAA Document 23 Filed 05/12/20 Page 1 of 1 Page ID #:634



 1

 2

 3
                                                                         JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHANIE JENEANE                          Case No. 2:19-cv-03941-MAA
12   FERGUSON,

13                       Plaintiff,             JUDGMENT
            v.
14

15   ANDREW M. SAUL, Commissioner
     of Social Security,
16
                         Defendant.
17

18

19         In accordance with the Memorandum Decision and Order Reversing
20   Decision of the Commissioner and Remanding for Further Administrative
21   Proceedings filed herewith,
22         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
23   Social Security is reversed and that this matter is remanded for further
24   administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
25

26   DATED: May 12, 2020
27                                     _______________________________________
                                       MARIA A. AUDERO
28                                     UNITED STATES MAGISTRATE JUDGE
